DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Response to Arguments
Applicant’s arguments see page 6, filed March 3, 2021, with respect to the non-statutory double patenting rejections have been fully considered.  The non-statutory double patenting rejections have been maintained as the current claim amendments do not obviate the previous rejections of record.
Applicant’s arguments, see pages 6-9, filed March 3, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Milenova (US 2014/0280143 A1).
In regards to independent claim 1, The Bamji reference was previously cited as it discloses a method for a computer aided design apparatus used for system design in order to simultaneously optimize multiple performance criteria models of the system, where the performance criteria models are characterized by convex cost functions based on linear dimensional characteristics of the system being designed (see abstract).
In regards to applicant’s arguments on pages 6-7 regarding the amended limitation “wherein a size of the at least some of the clusters is based on a number of edges with both end vertices in each of the at least some of the clusters and not the number of edges with only one end vertex in each of the at least some of the clusters” the Examiner agrees however, the Milenova reference has now been cited as it discloses methods, machines, and stored instructions for partitioning a graph of nodes into clusters of nodes by iteratively excluding edges in the graph (see abstract).  
In regards to the amended limitations, Milenova illustrates an example graph portion (in FIG. 2A) after two example iterations of removing edges. Removal of the edges in a second sparsification iteration forms partition 202C as a separate partition from partition 202A. Next, the reference discloses a process for determining whether nodes (i.e. vertices) are sufficiently partitioned based on whether or not or how much a subset of nodes of the graph are connected to outside nodes.  For example, a subset of 15 nodes may be considered to be sufficiently clustered if the 15 nodes connected together, directly or indirectly via internal edges within the cluster, are completely number of edges with only one end vertex in each of the at least some of the clusters” (see figs 2A-C and paragraphs [0026]-[0029]) as further detailed in the rejections of the office action below.
In regards to independent claims 13 and 17, these claims recite limitations similar in scope to that of claim 1, and therefore are rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
	In regards to dependent claims 2-12, 14-16, and 18-20, these claims depend from rejected base claims 1, 13, and 17, and thus are rejected under the same rationale as provided above and further detailed in the rejections of the office action below.


Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9, and 10 of U.S. Patent No. 10,198,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope than those of the published patent.


Application 16/228754
US 10,198,834 B2
Claim 1
Claim 1
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 5
Claim 8
Claim 6
Claim 9
Claim 7
Claim 10
Claim 9
Claim 11
Claim 1
Claim 12
Claim 10
Claim 13

Claim 14

Claim 15

Claim 16

Claim 17

Claim 18

Claim 19

Claim 20




	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis.
In regards to independent claim 1, the limitation recites “the number of edges with only one end vertex” in line 8, in which no previous instance of “a number of edges with only one end vertex” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 13, the limitation recites “the number of edges with only one end vertex” in line 8, in which no previous instance of “a number of edges with only one end vertex” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to independent claim 17, the limitation recites “the number of edges with only one end vertex” in line 8, in which no previous instance of “a number of edges with only one end vertex” has been disclosed, and thus there is insufficient antecedent basis for this limitation in the claim.
In regards to dependent claims 2-12, 14-16, and 18-20, these claims depend from rejected base claims, and thus there is insufficient antecedent basis for the limitations in these claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bamji (US 5,729,466 A1, hereinafter referenced “Bamji”) in view of Milenova (US 2014/0280143 A1, hereinafter referenced “Milenova”).

In regards to claim 1 (Currently Amended), Bamji discloses a computer-implemented method comprising: 

-selecting one of the clusters to allocate the vertex to by optimizing an objective function which comprises a cost related to edges of the graph between clusters and a cost related to sizes of at least some of the clusters (Bamji, Column 2, lines 63-67, Column 3, lines 1-14, lines 29-36, and Column 4, lines 1-20; The references disclose optimization information of the constraint graph regarding yield using a parameter such as size, as a cost function module applies cost functions to allow for edges to act as vertex clusters (total number of edges would define a size of the graph)),

-and allocating the vertex to the selected cluster (Bamji, Column 2, lines 63-67, Column 3, lines 29-36, lines 37-48 and lines 49-58; The references moving of a vertex within the constraint graph regarding the vertex clusters created from the segment transitions).
Bamji does not disclose but Milenova teaches
-receiving, at a processor (Milenova, paragraph [0056]; Reference discloses computer system 300 having hardware processor 304), a vertex of a graph to be allocated into one of a plurality of clusters into which at least part of the graph is partitioned (Milenova, paragraphs [0025]; Reference discloses the partitioning of graph into clusters as a first iteration removes edges providing the nodes or vertices in separate clusters or partitions 202B and 202A); 
-wherein a size of the at least some of the clusters is based on a number of edges with both end vertices in each of the at least some of the clusters and not the number of edges with only one end vertex in each of the at least some of the clusters (Milenova, Fig. 2C and paragraphs [0026] and [0029]; Reference at paragraph [0026] discloses FIG. 2C illustrates the example graph portion of FIG. 2A after two example iterations of removing edges… Removal of the edges in the second sparsification iteration forms partition 202C as a separate partition from partition 202A. Paragraph [0029] discloses a process for determining whether nodes (i.e. vertices) were sufficiently partitioned based on whether or not or how much the subset nodes of the graph are connected to outside nodes… For example, a subset of 15 nodes may be considered to be sufficiently clustered if the 15 nodes connected together, directly or indirectly via internal edges within the cluster, are completely disconnected from all other nodes in the graph, and/or if the number of nodes (15) is less than a maximum cluster size. The cluster size based on nodes with internal edges within the cluster is interpreted as the size of some cluster based on number of edges with both end vertices (as shown in Fig. 2C edges connected to nodes) as no edges with only one vertex (i.e. node) are included in some of the partitions (i.e. clusters see partition 202B) based on the partitioning iterations, thus covering an instance regarding not including a number of edges with only one end vertex in each of the at least some of the clusters)
Bamji and Milenova are combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji to include the iterative edge exclusion features of Milenova in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis giving greater scalability for partitioning in massive scaled graphs applicable to the graph optimizing techniques as taught in Bamji.
In regards to claim 2 (Original), Bamji in view of Milenova teach a method as claimed in claim 1.
Bamji further discloses
-comprising accessing information about the clusters and optimizing the objective function by calculating the costs using the accessed information (Bamji, Column 2, lines 63-67, Column 3, lines 1-14, lines 29-36, and Column 4, lines 1-20; The references disclose optimization information of the constraint graph regarding performance criteria such as yield, as a cost function module applies cost functions to allow for edges to act as vertex clusters).

In regards to claim 3 (Original), Bamji in view of Milenova teach a method as claimed in claim 2.
Bamji further discloses
-where the accessed information comprises: the number of edges between clusters (Bamji, Column 3, lines 37-48; Reference discloses information regarding how the cost functions are determined for edges which provide locations for vertices which establish vertex clusters); 
-and sizes of the clusters in terms of Type of Response: AmendmentApplication Number: 13/872,156Attorney Docket Number: 338581.01Filing Date: April 29, 20132/13any one or more of: number of vertices, number of edges with both end vertices in the cluster, number of edges with only one end vertex in the cluster (Bamji, Column 3, lines 37-48; Reference discloses information regarding how the cost functions are determined for edges which provide locations for vertices which establish vertex clusters regarding fan in and fan out vertices).


In regards to claim 5 (Original), Bamji in view of Milenova teach a method as claimed in claim 1.
Bamji further discloses
-wherein the cost related to edges of the graph between clusters is related to the total number of edges of the graph between clusters (Bamji, Column 3, lines 49-58; Reference discloses information regarding how the cost functions are determined for vertices as the total weight or cost regarding the number of vertices of the vertex clusters (which share a relationship to the edges see Column 3, lines 29-36) is updated).

In regards to claim 6 (Original), Bamji in view of Milenova teach a method as claimed in claim 1.
Bamji further discloses
-wherein the cost related to sizes of at least some of the clusters comprises a convex function applied to the sizes of at least some of the clusters (Bamji, Column 2, lines 63-67, Column 3, lines 1-14, and Column 4, lines 1-20; The references disclose optimization information of the constraint graph regarding yield using a parameter such as size, as a cost function module traverses the graph applying convex cost functions with respect to the different selected performance criteria such as size ) 

In regards to claim 10 (Original), Bamji in view of Milenova teach a method as claimed in claim 6.
Bamji further discloses
-wherein the convex function comprises a scaling parameter (Bamji, Column 7, lines 20-39; Reference discloses convex function with L parameter representing distance between two objects multiplied by a constant interpreted as a scaling factor or parameter)

In regards to claim 11 (Original), Bamji in view of Milenova teach a method as claimed in claim 1.
Bamji further discloses
-where the sizes of the clusters is calculated in terms of any one or more of: number of vertices, number of edges with both end vertices in the cluster, number of edges with only one end vertex in the cluster (Bamji, Column 3, lines 37-48; Reference discloses information regarding how the cost functions are determined for edges which provide locations for vertices which establish vertex clusters regarding fan in and fan out vertices).

In regards to claim 12 (Original), Bamji in view of Milenova teach a method as claimed in claim 1.
Bamji does not explicitly disclose but Milenova teaches
-which is repeated to enable partitioning of a massive scale graph having at least millions of vertices in one pass through the graph vertices (Milenova, paragraphs [0024]; Reference discloses that FIG. 2A illustrates an example portion of an initial graph of nodes before the graph is partitioned into clusters. This graph has been simplified for illustration. In reality, sample complex graphs have millions or billions of nodes and billions or trillions of edges.).
Bamji and Milenova are combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji to include the iterative edge exclusion features of Milenova in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis giving greater scalability for partitioning in massive scaled graphs applicable to the graph optimizing techniques as taught in Bamji.

In regards to claim 13 (Currently Amended), Bamji discloses a computer-implemented method comprising: 

-receiving a value of a parameter (Bamji, Column 7, lines 25-33; The reference at lines 25-33 discloses when modelled in this fashion, each of the performance criteria cost functions in a cost model 190 may be easily stored as specific values for L, α, β, and d. The cost function module 170 substitutes these values (i.e. values of a parameter) into Eq. 4 and determines the particular cost function C(d) for a pair of layout objects. Lines 40-43 discloses the system 100 further includes a cost function module 170 that takes a performance criteria cost model 190 and applies the cost functions C therein to each of the edges in the constraint graph 250 for a layout );
-selecting one of the clusters to allocate the vertex to by optimizing an objective function which comprises a cost related to edges of the graph between clusters and a cost related to sizes of at least some of the clusters (Bamji, Column 2, lines 63-67, Column 3, lines 1-14, lines 29-36, and Column 4, lines 1-20; The references disclose optimization information of the constraint graph regarding yield using a parameter such as size, as a cost function module applies cost functions to allow for edges to act as vertex clusters (total number of edges would define a size of the graph)), 
(Bamji, Column 2, lines 63-67, Column 3, lines 1-14, and Column 4, lines 1-20; The references disclose optimization information of the constraint graph regarding yield using a parameter such as size, as a cost function module traverses the graph applying convex cost functions with respect to the different selected performance criteria such as size),

-and allocating the vertex to the selected cluster (Bamji, Column 2, lines 63-67, Column 3, lines 29-36, lines 37-48 and lines 49-58; The references moving of a vertex within the constraint graph regarding the vertex clusters created from the segment transitions).
Bamji does not disclose but Milenova teaches
Milenova, paragraph [0056]; Reference discloses computer system 300 having hardware processor 304), a vertex of a graph to be allocated into one of a plurality of clusters into which at least part of the graph is partitioned (Milenova, paragraphs [0025]; Reference discloses the partitioning of graph into clusters as a first iteration removes edges providing the nodes or vertices in separate clusters or partitions 202B and 202A); 
-wherein a size of the at least some of the clusters is based on a number of edges with both end vertices in each of the at least some of the clusters and not the number of edges with only one end vertex in each of the at least some of the clusters (Milenova, Fig. 2C and paragraphs [0026] and [0029]; Reference at paragraph [0026] discloses FIG. 2C illustrates the example graph portion of FIG. 2A after two example iterations of removing edges… Removal of the edges in the second sparsification iteration forms partition 202C as a separate partition from partition 202A. Paragraph [0029] discloses a process for determining whether nodes (i.e. vertices) were sufficiently partitioned based on whether or not or how much the subset nodes of the graph are connected to outside nodes… For example, a subset of 15 nodes may be considered to be sufficiently clustered if the 15 nodes connected together, directly or indirectly via internal edges within the cluster, are completely disconnected from all other nodes in the graph, and/or if the number of nodes (15) is less than a maximum cluster size. The cluster size based on nodes with internal edges within the cluster is interpreted as the size of some cluster based on number of edges with both end vertices (as shown in Fig. 2C edges connected to nodes) as no edges with only one vertex (i.e. node) are included in some of the partitions (i.e. clusters see partition 202B) based on the partitioning iterations, thus covering an instance regarding not including a number of edges with only one end vertex in each of the at least some of the clusters)
Bamji and Milenova are combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji to include the iterative edge exclusion features of Milenova in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis giving greater scalability for partitioning in massive scaled graphs applicable to the graph optimizing techniques as taught in Bamji.

In regards to claim 14 (Original), Bamji in view of Milenova teach a method as claimed in claim 13.
Bamji further discloses
-wherein the cost related to sizes of at least some of the clusters comprises a convex function applied to the sizes of at least some of the clusters (Bamji, Column 2, lines 63-67, Column 3, lines 1-14, and Column 4, lines 1-20; The references disclose optimization information of the constraint graph regarding yield using a parameter such as size, as a cost function module traverses the graph applying convex cost functions with respect to the different selected performance criteria such as size ) 

In regards to claim Type of Response: AmendmentApplication Number: 13/872,156Attorney Docket Number: 338581.01Filing Date: April 29, 20134/1315 (Original), Bamji in view of Milenova teach a method as claimed in claim 14.
Bamji further discloses
-wherein the parameter is a parameter of the convex function (Bamji, Column 7, lines 26-49; The reference disclose use of parameters regarding length and distance of a convex cost function).

In regards to claim 16 (Original), Bamji in view of Milenova teach a method as claimed in claim 13.
Bamji does not explicitly disclose but Milenova teaches
-which is repeated to enable partitioning of a massive scale graph having at least millions of vertices in one pass through the graph vertices (Milenova, paragraphs [0024]; Reference discloses that FIG. 2A illustrates an example portion of an initial graph of nodes before the graph is partitioned into clusters. This graph has been simplified for illustration. In reality, sample complex graphs have millions or billions of nodes and billions or trillions of edges.).
Bamji and Milenova are combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji to include the iterative edge exclusion features of Milenova in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis giving greater scalability for partitioning in massive scaled graphs applicable to the graph optimizing techniques as taught in Bamji.

In regards to claim 17 (Currently Amended), Bamji discloses a graph data allocator (Bamji, Fig. 1; Graph creator (130) and Graph solver (140)) comprising: 

-the processor being arranged to select one of the clusters to allocate the vertex to by optimizing an objective function which comprises a cost related to edges of the graph between clusters and a cost related to sizes of at least some of the clusters (Bamji, Column 2, lines 63-67, Column 3, lines 1-14, lines 29-36, and Column 4, lines 1-20; The references disclose optimization information of the constraint graph regarding yield using a parameter such as size, as a cost function module applies cost functions to allow for edges to act as vertex clusters (total number of edges would define a size of the graph)),
-

Bamji does not disclose but Milenova teaches
-a processor (Milenova, paragraph [0056]; Reference discloses computer system 300 having hardware processor 304) arranged to receive a vertex of a graph to be allocated Milenova, paragraphs [0025]; Reference discloses the partitioning of graph into clusters as a first iteration removes edges providing the nodes or vertices in separate clusters or partitions 202B and 202A); 
-wherein a size of the at least some of the clusters is based on a number of edges with both end vertices in each of the at least some of the clusters and not the number of edges with only one end vertex in each of the at least some of the clusters (Milenova, Fig. 2C and paragraphs [0026] and [0029]; Reference at paragraph [0026] discloses FIG. 2C illustrates the example graph portion of FIG. 2A after two example iterations of removing edges… Removal of the edges in the second sparsification iteration forms partition 202C as a separate partition from partition 202A. Paragraph [0029] discloses a process for determining whether nodes (i.e. vertices) were sufficiently partitioned based on whether or not or how much the subset nodes of the graph are connected to outside nodes… For example, a subset of 15 nodes may be considered to be sufficiently clustered if the 15 nodes connected together, directly or indirectly via internal edges within the cluster, are completely disconnected from all other nodes in the graph, and/or if the number of nodes (15) is less than a maximum cluster size. The cluster size based on nodes with internal edges within the cluster is interpreted as the size of some cluster based on number of edges with both end vertices (as shown in Fig. 2C edges connected to nodes) as no edges with only one vertex (i.e. node) are included in some of the partitions (i.e. clusters see partition 202B) based on the partitioning iterations, thus covering an instance regarding not including a number of edges with only one end vertex in each of the at least some of the clusters);
Milenova, paragraphs [0043]-[0044]; References disclose interface for receiving instructions for allowing graph partitioning of nodes (i.e. vertices) into different clusters).
Bamji and Milenova are combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji to include the iterative edge exclusion features of Milenova in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis giving greater scalability for partitioning in massive scaled graphs applicable to the graph optimizing techniques as taught in Bamji.

In regards to claim 19 (Original), Bamji in view of Milenova teach a graph data allocator as claimed in claim 17.
Bamji further discloses
-wherein the cost related to sizes of at least some of the clusters comprises a convex function applied to the sizes of at least some of the clusters (Bamji, Column 2, lines 63-67, Column 3, lines 1-14, and Column 4, lines 1-20; The references disclose optimization information of the constraint graph regarding yield using a parameter such as size, as a cost function module traverses the graph applying convex cost functions with respect to the different selected performance criteria such as size ) 
In regards to claim 20 (Original), Bamji in view of Milenova teach a graph data allocator as claimed in claim 17.
Bamji further discloses
-being at least partially implemented using hardware logic selected from any one or more of: a field- programmable gate array, a program-specific integrated circuit, a program-specific standard product, a system-on-a-chip, a complex programmable logic device (Bamji, Fig. 1 and Column 4, lines 60-67; Reference discloses computer system with memory, processor, and operating system with various software modules).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bamji (US 5,729,466 A1) in view of Milenova (US 2014/0280143 A1) as applied to claims 1 and 17 above, and further in view of Achlioptas (US 2006/0015588 A1, hereinafter referenced “Achlioptas”).

In regards to claim 4 (Original), Bamji in view of Milenova teach a method as claimed in claim 1.
Bamji and Milenova does not explicitly disclose but Achlioptas teaches
-comprising updating the clusters with the allocated vertex, receiving a next vertex and selecting one of the clusters to allocate the next vertex to by optimizing the objective function (Achlioptas, paragraph [0054]; Reference discloses receiving or keeping node (i.e. vertex) and describes multiple iterations for optimizing the value of the formula thus implying partitioning for multiple vertices).
Bamji and Milenova are combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji to include the iterative edge exclusion features of Milenova in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis giving greater scalability for partitioning in massive scaled graphs applicable to the graph optimizing techniques as taught in Bamji.
Bamji and Achlioptas are also combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji, in view of the iterative edge exclusion features of Milenova, to include the social network partitioning features of Achlioptas in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis. Further incorporating the social network partitioning features of Achlioptas allows for providing an actual application of such optimization techniques to a social networking graph thus balancing user load among various parts of the network applicable to the graph optimizing techniques described in Bamji and Milenova.
In regards to claim 18 (Original), Bamji in view of Milenova teach a graph data allocator as claimed in claim 17.
Bamji and Milenova does not explicitly disclose but Achlioptas teaches
-the communications interface arranged to allocate the vertex by sending a message to a computing device associated with the selected cluster (Achlioptas, paragraphs [0032]-[0033] [0037] and [0038]; References disclose social network for sending messages to servers or computing devices based on changes in status of user whether online or offline and providing the corresponding changes in nodes or vertices).
Bamji and Achlioptas are also combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji, in view of the iterative edge exclusion features of Milenova, to include the social network partitioning features of Achlioptas in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis. Further incorporating the social network partitioning features of Achlioptas allows for providing an actual application of such optimization techniques to a social networking graph thus balancing user load among various parts of the network applicable to the graph optimizing techniques described in Bamji and Milenova.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bamji (US 5,729,466 A1) in view of Milenova (US 2014/0280143 A1) as applied to claim 1 above, and further in view of Ailon (2013, “Breaking the Small Cluster Barrier of Graph Clustering”, hereinafter referenced “Ailon”).

In regards to claim 7 (previously presented), Bamji in view of Milenova teach a method as claimed in claim 1.
Bamji further discloses
-wherein the cost related to the sizes of at least some of the clusters comprises a sum of a convex function applied to each of the sizes of the clusters (Bamji, Column 2, lines 63-67, Column 3, lines 1-14, and Column 4, lines 1-20; The references disclose optimization information of the constraint graph regarding yield using a parameter such as size, as a cost function module traverses the graph applying convex cost functions with respect to the different selected performance criteria such as size ) 
Bamji and Milenova does not explicitly disclose but Ailon teaches
-which are above a threshold size (Ailon, “Introduction” section page 2; The reference discloses applying convex formulas so that the larger clusters can be correctly identified. If we remove all nodes from these larger clusters, the remaining subgraph contains significantly fewer nodes than the original graph, which leads to a much lower threshold on the size of the cluster for correct recovery. Thus the convex formulations allow for a cost function applied to the cluster over a threshold size)
Bamji and Milenova are combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji to include the iterative edge exclusion features of Milenova in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis giving greater scalability for partitioning in massive scaled graphs applicable to the graph optimizing techniques as taught in Bamji.
Bamji and Ailon are also combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji, in view of the iterative edge exclusion features of Milenova, to include the graph clustering techniques of Ailon in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis. Further incorporating the graph clustering techniques of Ailon allows for use of an algorithm that allows for recovery of not only small clusters but larger ones in which a constructed sequence of convex relaxations can be used to avoid the limitations of given cluster thresholds applicable to improving the recovery of data in clustering and partitioning systems as taught in Bamji and Milenova.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bamji (US 5,729,466 A1) in view of Milenova (US 2014/0280143 A1) as applied to claim 6 above, and further in view of Alpert (US 7,296,252 A1, hereinafter referenced “Alpert”).

In regards to claim 8 (Previously Presented), Bamji in view of Milenova teach a method as claimed in claim 6.
Bamji and Milenova does not explicitly disclose but Alpert teaches
-wherein the convex function comprises an imbalance parameter which controls an influence, in the objective function, of the cost related to sizes of at least some of the clusters (Alpert, Column 6, lines 54-67, Column 10, lines 54-61; References disclose a program operator providing a control parameter to limit the amount of clustering as used in the formula shown in Column 8, lines 60-67 as the goal of the clustering method for the reference is to produce more balanced clusters thus this control parameter is interpreted as an imbalance parameter).
Bamji and Milenova are combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji to include the iterative edge exclusion features of Milenova in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis giving greater scalability for partitioning in massive scaled graphs applicable to the graph optimizing techniques as taught in Bamji.
Bamji and Alpert are also combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji, in view of the iterative edge exclusion features of Milenova, to include the clustering techniques of Alpert in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis. Further incorporating the clustering techniques of Alpert allows for use of a system that effectively optimizes the presentation of graph data through use of convex functions and provides a clustering strategy which reduces CPU processing time while more efficiently balancing individual partitions or clusters of data applicable to the graph clustering and partitioning systems as taught in Bamji and Milenova.

In regards to claim 9 (Original), Bamji in view of Milenova in further view of Alpert teach a method as claimed in claim 8.
Bamji and Milenova does not explicitly disclose but Alpert teaches 
Alpert, Column 6, lines 54-67, Column 10, lines 54-61; References disclose a program operator providing a control parameter to limit the amount of clustering as used in the formula shown in Column 8, lines 60-67 as the goal of the clustering method for the reference is to produce more balanced clusters thus this control parameter is interpreted as an imbalance parameter).
Bamji and Alpert are also combinable because they are in the same field of endeavor of graph optimization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of graph optimization of Bamji, in view of the iterative edge exclusion features of Milenova, to include the clustering techniques of Alpert in order to provide the user with a system that effectively optimizes the presentation of graph data through use of convex functions as taught by Bamji while including the iterative edge exclusion features of Milenova allowing for graph partitioning techniques to be applied through node-by-node analysis. Further incorporating the clustering techniques of Alpert allows for use of a system that effectively optimizes the presentation of graph data through use of convex functions and provides a clustering strategy which reduces CPU processing time while more efficiently balancing individual partitions or clusters of data applicable to the graph clustering and partitioning systems as taught in Bamji and Milenova.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TERRELL M ROBINSON/Examiner, Art Unit 2619